Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 1 of 15 PageID 1




 10/20/2020
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 2 of 15 PageID 2
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 3 of 15 PageID 3
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 4 of 15 PageID 4
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 5 of 15 PageID 5
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 6 of 15 PageID 6
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 7 of 15 PageID 7
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 8 of 15 PageID 8
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 9 of 15 PageID 9
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 10 of 15 PageID 10
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 11 of 15 PageID 11




               20th        October
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20    Page 12 of 15 PageID 12



                               Attachment A
                         Property to Be Searched
DEA Non Drug Exhibit N-7 described as a black Motorola cell phone with IMEI:
                   352179100795752 (Photo Attached)
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20   Page 13 of 15 PageID 13
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20     Page 14 of 15 PageID 14




DEA Non Drug Exhibit N-2 described as a black Apple I-phone cell phone (Photo
                                 Attached)
Case 2:20-mj-00156-BR Document 1 Filed 10/20/20             Page 15 of 15 PageID 15



                          ATTACHMENT “B”
             LIST OF ITEMS TO BE SEARCH FOR AND SEIZED

                        Property to be Searched and Seized

 All electronic records relating to violations of Possession with Intent to Distribute
 a Controlled Substance, in violation of Title 21, United States Code, Section
 841(a)(1), including:

        Text messages;
        E-mail messages;
        Voice mail messages;
        Internet browsing history;
        Historical location (GPS) data;
        Photos;
        Video;
        Audio files;
        Calendars;
        Word processing documents;
        Spreadsheets;
        Text files;
        Contact names and telephone numbers;
        Incoming and outgoing call logs; and
        Forensic evidence that establishes how the device was used, the purpose of
        its use, who used it, and when it was used.

        During the execution of the search warrant described in Attachment A, law
        enforcement personnel are authorized to press the finger, including thumb,
        or present the iris or face of Gustavo GUTIERREZ ZAMARRON to the
        appropriate biometric sensor on their listed and claimed device for the
        purpose of attempting to unlock the device via a biometric authentication
        feature in order to search the contents as authorized by this warrant.
